Opinion by
Beaver, J.,
The first and second assignments of error relate to surcharges made by the auditor against the accountant: the first being $650 loss on the McGuigan judgment, and the second, interest as finally settled, $486.78. These surcharges were made after a careful hearing of all the facts by the auditor. The conclusions are based upon facts which would seem to sustain them. They have been approved by the court. We'find no such error as would justify us in reversing the decree of the court below confirming the auditor’s report. There is ground for the conclusion that the administrator was negligent in the discharge of his duties in reference to the collection of the McGuigan judgment, and that there was unusual and culpable delay in filing his account and, therefore, interest on the balance in his hands was properly surcharged.
The only assignment of error argued by the appellant is the third, in which it is alleged that “ the auditor erred as matter of law in attempting to surcharge the accountant with moneys that he received, the present account being but a first and partial account. It is true that it was a first account, but it embraced the entire estate, and the accountant charges himself with the entire amount of the inventory of personal property. The only unfinished business is the collection of the balance of the McGuigan judgment. It is admitted that the debtor is insolvent, and that nothing is likely to be collected upon it. As to this the auditor pertinently finds that “ it was argued that, as the account filed was styled a partial account, the exceptions could not be considered, unless as to items embraced in the account, but the administrator admitted that the account disposes of everything but the obligation of McGuigan, and the evidence is that there is little prospect, if any, of realizing anything on it. Why then wait for another account with such uncertainty that there will be anything to go into it? ” In Galloway’s Estate, 5 Pa. Superior Ct. 272, we held that the administrator could not be compelled to answer for matters not included in his partial account, hut these matters related to items of personal property which were not included in the inventory and for which he was not called to account. The case is entirely different from the one which we are now considering. Indeed, that ease may be said to rule all the questions which are raised here. It *215is said there: “ A partial account of an executor or administrator is not a mere inconclusive memoranda of the business transacted by the accountant. When regularly submitted, passed upon and confirmed by the orphans’ court, a partial account is final and conclusive with respect to all matters properly included in it, and its confirmation is an adjudication of all things embraced in it, with like effect as if it were a final account,” the authorities for which are there fully quoted.
We see no reason for subjecting the decedent’s estate to the expense of another account. "Everything is disposed of herein and, unless the administrator should succeed, contrary to his expectation and that of the auditor, in realizing anything further upon the McGuigan judgment, there will never be any necessity for another account. The court below cannot be convicted of error in confirming the auditor’s report, as amended, and the decree is, therefore, affirmed.